Gunter, Justice.
This appeal is from a conviction for armed robbery and a ten-year sentence.
Appellant’s first three enumerated errors contend that there was a fatal variance between the indictment and the proof presented at the trial. This contention is without merit. De Palma v. State, 225 Ga. 465 (169 SE2d 801) (1969). Furthermore, these contentions were not raised until after conviction.
The fourth enumerated error contends that the trial court erred in sentencing appellant without the benefit of a pre-sentence hearing before the jury. The state did not seek the death penalty in this case, and subsection (a) of Code Ann. § 27-2503 was applied. Also, the transcript shows that appellant’s counsel agreed to submit the issue of sentencing to the court based on a pre-sentence investigation and even waived the right of a pre-sentence hearing before the trial judge. This enumerated error has no merit.
Submitted April 9, 1976
Decided September 7, 1976.
John M. Shinall, for appellant.
C. B. Holcomb, District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Assistant Attorney General, for appellee.
The fifth enumerated error merely complains that the verdict of the jury was strongly against the weight of the evidence. A review of the transcript clearly shows that the evidence adequately supported the verdict rendered by the jury.

Judgment affirmed.


All the Justices concur.